Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on February 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent application 10,440,549, 10,349,257, and 10,674,345 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Ericsson, RIM, ZTE, Chaponniere, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  Ericsson discloses prioritizing Access Networks that that implement Radio Access Technologies that support higher quality of service emergency calls (paragraph 33) and that the user equipment selects an Access Network to initiate an emergency call based on this prioritization (paragraph 34).  Ericcson further teaches that the selection policy may be generated with a concern or without a concern for emergency calls, where the same rules are used for both emergency calls as well as normal, non-emergency calls.  This is in direct contrast to applicant’s claimed invention that determines that a dialed number matches the at least one emergency number and then selecting a domain to perform a call setup procedure.  Therefore, RIM, ZTE, Chaponniere, the other cited references, a thorough search in the art do not disclose or suggest transmitting a request message as part of a Network Access Stratum (NAS) procedure;  receiving, in response to the request message, a response message comprising a list including at least one emergency number; determining that a dialed number matches the at least one emergency number; upon determining that the dialed number matches the at least one emergency number, selecting a domain to perform a call setup procedure;  when the selected domain is a Packet Switched (PS) domain, performing an emergency call setup procedure; and when the selected domain is a Circuit Switched (CS) domain, performing a basic call setup procedure depending on the emergency information Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
February 25, 2022